NO. 07-07-0146-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                                     MAY 15, 2007

                         ______________________________


                DUTCH GIRL OF TEXAS, INC., ET AL, APPELLANTS

                                           V.

                           HRH OF AMARILLO, APPELLEE


                       _________________________________

             FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

                  NO. 90,114-A; HONORABLE HAL MINER, JUDGE

                        _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION


      By letter dated April 17, 2007, this Court directed Appellant, Dutch Girl of Texas,

Inc., et al, to pay the required filing fee of $125 within ten days. The Court noted that

failure to do so might result in dismissal pursuant to Rule 42.3(c) of the Texas Rules of

Appellate Procedure. Unless a party is excused from paying a filing fee, the Clerk of this
Court is required to collect filing fees set by statute or the Supreme Court when an item is

presented for filing. See Tex. R. App. P. 5 and 12.1(b). Although the filing of a notice of

appeal invokes this Court’s jurisdiction, if a party fails to follow the prescribed rules of

appellate procedure, the appeal may be dismissed.              Tex. R. App. P. 25.1(b).

Consequently, because the filing fee remains unpaid, we must dismiss the appeal.


       Accordingly, the appeal is dismissed for failure to comply with the Texas Rules of

Appellate Procedure and with a notice from the Clerk requiring payment of the filing fee

within ten days. Tex. R. App. P. 42.3(c).


                                                 Patrick A. Pirtle
                                                     Justice




                                             2